Citation Nr: 0628781	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-12 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to service connection for a low back disability 
to include lumbosacral disc disease and degenerative changes 
of the lumbar spine (a low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from February 1963 until 
January 1965.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  The case was previously before the Board in 
November 2004 when it was remanded for further development.  
In September 2003, the veteran appeared before the 
undersigned at a Travel Board hearing at the Louisville, 
Kentucky RO.  A transcript of this hearing is of record.


FINDING OF FACT

A low back disability was not manifested during service and 
is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service, nor may disc disease and degenerative changes 
of the lumbar spine be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify as to the claim by means of 
September 2001 and July 2006 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the July 2006 
letter, besides informing the veteran that the remand 
procedures were completed and that the claims folder was 
being returned to the Board, informed him as to the law 
pertaining to disability rating and effective date as the 
Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not completed prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment.  Other lay statements have 
been submitted statements on behalf of the veteran.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, including testimony 
before the undersigned at a hearing in September 2003.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

The Board remanded this case for further development in 
November 2004.  In this regard, the Board notes that the RO 
attempted to obtain the veteran's records in connection with 
a grant of disability benefits by the Social Security 
Administration (SSA).  The SSA was contacted and responded in 
October 2005 that the veteran did not meet the earning 
requirements so no medical records were obtained.  

Additionally, the Appeals Management Center sent the veteran 
a letter in February 2005 requesting that the veteran 
complete an enclosed VA form 21-4142 authorizing the release 
of private personnel records from a construction company.  
After reviewing the claims folder, it appears that the 
veteran did not respond to this inquiry.  Thus, VA never 
received appropriate authorization to obtain the veteran's 
private records.  Further, the February 2005 letter asked the 
veteran to send more information concerning his treatment at 
a Christianburg facility.  Again, the veteran did not respond 
to his inquiry.  In this regard, the Board notes that VA's 
duty to assist is not a "one-way street."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

At his September 2003 hearing, the veteran testified that he 
had received treatment from a couple of private physicians 
and a private hospital.  The veteran stated these two 
physicians had passed away and that he has no way of locating 
his associated medical records.  The veteran also testified 
that he contacted the private hospital, but was told that his 
records were no longer available.  In light of the foregoing, 
it appears that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  As a 
final point in this regard, and as will be discussed below, 
the record is devoid of any competent medical evidence or 
opinion suggesting that the veteran has a low back disability 
that was incurred in, or is otherwise related to, his 
military service.  Furthermore, neither the veteran nor his 
representative has identified any such evidence or opinion.  
The Board is thus of the opinion that further assistance, to 
include the scheduling of an examination, is not required, as 
no reasonable possibility exists that with such assistance 
any claim could be substantiated.  See 38 U.S.C.A. § 5103A.


Legal criteria and analysis

Presumptive Service Connection 

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a chronic disease, including arthritis, becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R.§§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Service connection- in general

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in active service, or for aggravation 
of a pre-existing injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, X-
rays taken in January 1999 found degenerative changes in the 
spine with rather marked facet arthropathy changes at L3 
through S1.  A September 2001 MRI found degenerative disc 
disease at the lower lumbar spine with foraminal narrowing on 
either side at L3-4 and L4-5.  Further, a November 2003 VA 
outpatient treatment record indicates that the veteran 
suffered from spinal stenosis.  Based on this evidence, the 
Board finds a current disability and the first element of a 
service connection claim is therefore satisfied.

With respect to an in service incurrence, the veteran's 
service medical records contain no complaints or findings 
indicative of low back problems while on active duty.  The 
veteran's February 1963 entrance examination noted that his 
spine and other musculoskeletal parts were normal.  Further, 
his spine was clinically evaluated as normal on his December 
1964 separation examination.  No complaints of back pain or 
problems were noted at separation.  In sum, the veteran's 
service medical records do not reflect that the veteran 
entered service with a back problem or experienced back 
problems while there.  

Moreover, it is significant to point out that the evidence of 
record establishes that no medical findings regarding 
degenerative disc disease of the lumbar spine or comparable 
low-back disability were made until January 1999.  There are 
no complaints, findings, or diagnosis of a lumbar disability 
until many years after the veteran's discharge from active 
military service.  The Board notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial demonstration of a low back disability 
many years after the veteran's discharge from service, to be 
too remote from service to be reasonably related to it.  
Further, and of equal if not more significance (and, as 
alluded to above), there exists no competent clinical opinion 
relating the veteran's current degenerative disc disease of 
the lumbar spine disability to service.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis.

The veteran, including during the September 2003 hearing, has 
expressed a belief that his current disability is causally 
related to active service.  Additionally, in October 2003, 
two acquaintances of the veteran submitted statements 
reporting that the veteran worked for a construction company 
after service and that they transported him to physical 
therapy sessions.  The Board notes that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, neither the veteran nor those who 
submitted statements on his behalf have been shown to possess 
the requisite skills necessary to be capable of making 
medical conclusions.  Thus, their statements do not 
constitute competent medical evidence and lack probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's current disability was incurred in active service.  
Also, there is not a clinical nexus opinion of record.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a low back disability, 
to include lumbosacral disc disease and degenerative changes 
of the lumbar spine, is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


